PER CURIAM.
The plaintiff, Frances M. Spence, appeals from the trial court’s final summary judgment in this “trip and fall” negligence action. ' We find that there are disputed issues of material fact or disputed inferences to be derived from those facts as to whether the alleged dangerous condition, a step-up, was a latent or patent condition and whether there was a legally sufficient distraction to justify Spence’s inattention to a known danger. Accordingly, the cause was not ripe for a summary judgment and must be reversed for a trial on the merits, Fla.R. Civ.P. 1.510(c).
Reversed and remanded for further proceedings consistent with this opinion.
McCORD, BOOTH and WENTWORTH, JJ., concur.